Citation Nr: 1808960	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  10-02 980	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a sleep disturbance, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a cervical spine disorder, to include as due to an undiagnosed illness.

REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from October 1986 to July 1993, to include service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia and a November 2015 rating decision from the Appeals Management Center (AMC).


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017).    

In August 2016, the Veteran's representative requested an extension to submit argument and evidence until October 31, 2016.  The undersigned Veterans Law Judge granted the representative's request.  In February 2017, the representative requested an additional 90 days until May 9, 2017, to submit an argument.  However, a Board decision was issued on March 1, 2017, before the request for additional time had been uploaded.

In April 2017, the representative requested reconsideration of the Board's decision, which was granted in September 2017.  However, in January 2018, the representative was notified that his Motion for Reconsideration was more properly construed as a Motion to Vacate.

Accordingly, the March 1, 2017 Board decision addressing the issues of entitlement to service connection for a sleep disturbance and a cervical spine disorder is vacated.

The representative is granted 30 days from the date of this vacatur to submit additional evidence and argument, or submit a request for additional time.  


	                        ____________________________________________
	MATTHEW W. BLACKWELDER
	Veterans Law Judge, Board of Veterans' Appeals

